                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNA KIHAGI, et al.,                               Case No. 15-cv-01168-KAW
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING MOTIONS TO
                                   9              v.                                        WITHDRAW; ORDER TO SHOW
                                                                                            CAUSE
                                  10     CITY OF SAN FRANCISCO,
                                         CALIFORNIA, et al.,                                Re: Dkt. Nos. 84-87
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Attorney Isaac R. Zfaty moves to withdraw his firm as Plaintiffs' counsel. (Mots. To

                                  14   Withdraw, Dkt. Nos. 84-87.) Neither Plaintiffs nor Defendants filed an opposition to Attorney

                                  15   Zfaty's motion to withdraw. The Court held a hearing on the motion on February 21, 2019;

                                  16   Attorney Sam B. Maralan appeared on behalf of Attorney Zfaty at the hearing, but Plaintiffs did

                                  17   not. (Dkt. No. 96.)

                                  18          Having reviewed the filings, the Court GRANTS Attorney Zfaty's motion to withdraw as

                                  19   counsel.

                                  20                                           I.   BACKGROUND
                                  21          Plaintiffs filed the instant case against Defendants on March 12, 2015, asserting various

                                  22   constitutional violations. (Compl., Dkt. No. 1.) On January 15, 2016, the Court stayed the case

                                  23   pending a code enforcement case brought by Defendants against Plaintiffs in state court. (Dkt.

                                  24   No. 43.) The state case has since been resolved in favor of Defendants, and was upheld on appeal.

                                  25   (See Dkt. No. 83 at 2.)

                                  26          On January 8, 2019, Attorney Zfaty filed four nearly identical motions to withdraw as

                                  27   counsel for each Plaintiff, on the ground that there has been a substantial and irreconcilable

                                  28   breakdown of the attorney-client relationship, and that Plaintiffs are in breach of the attorney-
                                   1   client agreements. (Dkt. No. 84 at 3; Dkt. No. 85 at 3; Dkt. No. 86 at 3; Dkt. No. 87 at 3.)

                                   2   Attorney Zfaty asserts that the breakdown and breach of the attorney-client relationship renders

                                   3   representation of Plaintiffs impossible. (Id.)

                                   4          The motions to withdraw were served on Plaintiffs at the mailing address and e-mail

                                   5   address that were used to contact Plaintiffs throughout Attorney Zfaty's representation of

                                   6   Plaintiffs. (Dkt. No. 84 at 4; Dkt. No. 85 at 4; Dkt. No. 86 at 4; Dkt. No. 87 at 4.) As of the date

                                   7   of this order, Plaintiffs have not filed an opposition.

                                   8                                        II.    LEGAL STANDARD
                                   9          Under Civil Local Rule 11-5(a),"[c]ounsel may not withdraw from an action until relieved

                                  10   by order of Court after written notice has been given reasonably in advance to the client and to all

                                  11   other parties who have appeared in the case." The rule further provides that:

                                  12                  When withdrawal by an attorney from an action is not accompanied
Northern District of California




                                                      by simultaneous appearance of substitute counsel or agreement of
 United States District Court




                                  13                  the party to appear pro se, leave to withdraw may be subject to the
                                                      condition that papers may continue to be served on counsel for
                                  14                  forwarding purposes, unless and until the client appears by other
                                                      counsel or pro se. When this condition is imposed, counsel must
                                  15                  notify the party of this condition. Any filed consent by the party to
                                                      counsel's withdrawal under these circumstances must include
                                  16                  acknowledgment of this condition.

                                  17   Civil L.R. 11-5(b).

                                  18          Withdrawal is governed by the California Rules of Professional Conduct. Nehad v.

                                  19   Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional Conduct to

                                  20   withdrawal by attorney). California Rule of Professional Conduct 3-700(C) sets forth several

                                  21   grounds under which an attorney may request permission to withdraw. Counsel may withdraw

                                  22   from representation in any matter in which the client "breaches an agreement or obligation to the

                                  23   member as to expenses or fees," has made it "unreasonably difficult for the member to carry out

                                  24   the employment effectively," or "knowingly and freely assents to termination of the employment."

                                  25   Cal. Rules of Prof'l Conduct 3-700(C)(1)(d), (f) & (C)(5). The court has discretion to grant or

                                  26   deny a motion to withdraw, and it can exercise that discretion, and decide to deny such a motion,

                                  27   "where such withdrawal would work an injustice or cause undue delay in the proceeding." Gong

                                  28   v. City of Alameda, Case No. 03-cv-5495 TEH, 2008 WL 160964, at *1 (N.D. Cal. Jan. 8, 2008)

                                                                                          2
                                   1   (internal citation and quotations omitted).

                                   2                                           III.   DISCUSSION

                                   3          Attorney Zfaty moves to withdraw on the ground that there is an irreconcilable breakdown

                                   4   in the attorney-client relationship, and that Plaintiffs have breached the attorney-client agreement.

                                   5   (Dkt. No. 84 at 3; Dkt. No. 85 at 3; Dkt. No. 86 at 3; Dkt. No. 87 at 3.)

                                   6          The Court finds that good cause exists to grant Attorney Zfaty's motion to withdraw.

                                   7   Attorney Zfaty asserts that the breakdown in the attorney-client relationship and the breach of the

                                   8   attorney-client agreement have rendered representation of Plaintiffs impossible. (Dkt. No. 84 at 3;

                                   9   Dkt. No. 85 at 3; Dkt. No. 86 at 3; Dkt. No. 87 at 3.) Further, although Plaintiffs were informed of

                                  10   Attorney Zfaty's intent to withdraw prior to the instant motion, and served with the motion to

                                  11   withdraw, neither they nor Defendants have objected to the motion. (See Dkt. No. 84 at 4; Dkt.

                                  12   No. 85 at 4; Dkt. No. 86 at 4; Dkt. No. 87 at 4.) Finally, there has been no showing that
Northern District of California
 United States District Court




                                  13   withdrawal would work an injustice or cause undue delay of existing deadlines, especially when

                                  14   the case has been stayed and it is not clear the case may proceed in light of the state court ruling.

                                  15   Accordingly, the Court GRANTS the motion to withdraw.

                                  16                                          IV.     CONCLUSION

                                  17          For the reasons stated above, the Court GRANTS Attorney Zfaty's motion to withdraw.

                                  18   Because Plaintiffs have not consented to the withdrawal and no substitution of counsel has been

                                  19   filed, all papers from the Court and from Defendants shall continue to be served on Attorney Zfaty

                                  20   for forwarding purposes until a substitution of counsel is filed. See Civil L.R. 11-5(b).

                                  21          Because three of the four Plaintiffs are limited liability corporations, they are not able to

                                  22   appear in federal court except by counsel. See Rowland v. Cal. Men's Colony, 506 U.S. 194, 201-

                                  23   02 (1993). Therefore, the LLC Plaintiffs have 45 days from the date of this order to find substitute

                                  24   counsel. The Court advises Plaintiffs that failure to find new counsel or comply with Court orders

                                  25   may result in this case being dismissed as to the LLC Plaintiffs. See Brite Smart Corp. v. Google,

                                  26   Inc., Case No. 15-cv-3962-BLF, 2016 WL 1070667, at *1 (N.D. Cal. Mar. 16, 2016) (dismissing

                                  27   case for failure to prosecute where corporate plaintiff was unable to obtain counsel to prosecute

                                  28   the case); Greenspan v. Admin. Office of the U.S. Courts, Case No. 14-cv-2396-JTM, 2014 WL
                                                                                          3
                                   1   6847460, at *6 (N.D. Cal. Dec. 4, 2014) (dismissing corporate plaintiff from an action due to

                                   2   failure to obtain legal representation).

                                   3          Additionally, the Court ORDERS Plaintiffs to show cause why this case should not be

                                   4   dismissed, given that the code enforcement case and its appeal have been resolved in favor of

                                   5   Defendants. Plaintiffs' response should address whether res judicata and other principles of claim

                                   6   preclusion will preclude their federal claims. See Carroll v. City of Mount Clemens, 139 F.3d

                                   7   1072, 1075 (6th Cir. 1998) ("If Carroll loses on the merits of her case in the state proceeding, res

                                   8   judicata will also preclude her federal claims due to the state court's concurrent jurisdiction over

                                   9   those claims"); Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 85 (1984) ("Section

                                  10   1983, however, does not override state preclusion law and guarantee petitioner a right to proceed

                                  11   to judgment in state court on her state claims and then turn to federal court for adjudication of her

                                  12   federal claims. [T]herefore, . . . petitioner's state-court judgment in this litigation has the same
Northern District of California
 United States District Court




                                  13   claim preclusive effect in federal court that the judgment would have in the . . . state courts.");

                                  14   Furnace v. Giurbino, 838 F.3d 1019, 1023 (9th Cir. 2016) ("Under the Full Faith and Credit

                                  15   Statute, 28 U.S.C. § 1738, federal courts must give the same preclusive effect to state court

                                  16   judgments . . . as the rendering state court would."). Plaintiffs' response to this order shall be filed

                                  17   within 60 days of the date of this order. Failure to file a timely response will result in the Court

                                  18   reassigning the case to a district judge with the recommendation that the case be dismissed for

                                  19   failure to prosecute.

                                  20          Attorney Zfaty is instructed to serve this order on Plaintiffs, and to file a proof of service

                                  21   of such service within seven days of the date of this order.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 27, 2019
                                                                                              __________________________________
                                  24                                                          KANDIS A. WESTMORE
                                  25                                                          United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                          4
